DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-13, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanaway (GB2434633) in view of Banks (US5287918).
	Regarding claim 1, Lanaway teaches a heat exchanger (Fig. 1, 3-4) comprising: at least one set of channels (one of channels 18) having a proximal end and a distal end, the set of channels comprising: a first channel defined by a first skin (12) and a wall (16); and a second channel (another one of 18) defined by a second skin (14) and the wall, wherein the wall located between the first channel and the second channel comprises a first at least one 
Lanaway does not teach the product by process limitation the heat exchanger is manufactured using diffusion bonding and superplastic forming.
Banks teaches the heat exchanger (see Fig. 5, having skins 110/112, channels 102/104, walls 106/108) is manufactured using diffusion bonding and superplastic forming (“diffusion bonding” & “superplastically formed” - Col. 2, lines 40-50), in order to provide a heat exchanger with improved integrity, reduced complexity, and recued cost of fabrication (Col. 1, lines 55-60). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lanaway to include wherein the heat exchanger is manufactured by diffusion bonding and superplastic forming, in order to provide a heat exchanger with improved integrity, reduced complexity, and recued cost of fabrication (Col. 1, lines 55-60).
The recitation “manufactured by diffusion bonding and superplastic forming" is considered to be a product by process limitation.  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."   In this instance, the product taught by Lanaway as modified is the same as or makes the product claimed obvious, meeting the limitation of the 
Regarding claim 2, Lanaway teaches the limitations of claim 1, and Lanaway further teaches the heat exchanger comprises an inlet port (34) for receiving said fluid and an outlet port (36) for allowing the fluid to exit the heat exchanger.
Regarding claim 3, Lanaway teaches the limitations of claim 2, and Lanaway further teaches the inlet port (34) is coupled to the first channel (one of 18) and the outlet port (36) is coupled to the second channel (another one of 18).
Regarding claim 5, Lanaway teaches the limitations of claim 3, and Lanaway further teaches the inlet port (34) is arranged at the proximal end of the set of channels and the outlet port (36) is arranged at the distal end of the set of channels.
Regarding claim 6, Lanaway teaches the limitations of claim 2, and Lanaway further teaches the set of channels comprises a third channel (18) defined by the first skin (12) and the wall (16), wherein the wall located between the second channel and the third channel comprises a second at least one aperture (50) to allow fluid to pass through the wall from the second channel to the third channel.
Regarding claim 7, Lanaway teaches the limitations of claim 6, and Lanaway further teaches the inlet port (34) is connected to the first channel (one of 18) at the proximal end of the set of channels and the outlet port (36) is connected to the third channel (another channel 18) at the distal end of the set of channels.

Regarding claim 9, Lanaway teaches the limitations of claim 1, and Lanaway further teaches the first at least one aperture (50) is towards the distal end of the set of channels.
Regarding claims 10-12 Lanaway teaches the limitations of claim 1, and Lanaway does not teach the set of channels follow a non-linear path between the proximal end and the distal end;  the first channel and the second channel are parallel curves relative to each other; the non-linear path is substantially sinusoidal.
Banks, in a separate embodiment further teaches the set of channels follow a non-linear path between the proximal end and the distal end;  the first channel and the second channel are parallel curves relative to each other; the non-linear path is substantially sinusoidal (see heat exchange region 124; Fig. 4C & “waves” – Col 9, lines 25-45), in order to promote turbulence and improve heat transfer (Col. 9, lines 25-45). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lanaway with the sinusoidal, curved flow non-linear flow paths of Banks, in order to promote turbulence and improve heat transfer (Col. 9, lines 25-45).
Regarding claim 13, Lanaway teaches the limitations of claim 1, and Banks further teaches the wall is bonded to the first skin and the second skin (“diffusion bonding” & “superplastically formed” - Col. 2, lines 40-50).

Regarding claim 18, Lanaway teaches the limitations of claim 1, and Lanaway further teaches a plurality of sets of channels (see plurality of channels 18, which constitute a plurality of sets, or at least pairs thereof). 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanaway (GB2434633) in view of Banks (US5287918) and Raskin (US4002200).
Regarding claim 4, Lanaway teaches the limitations of claim 3, and Lanaway does not teach the inlet port and the outlet port are arranged at the proximal end of the set of channels.
Raskin teaches the inlet port and the outlet port are arranged at the proximal end of the set of channels (see 38 & 40). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lanaway to include the inlet and outlet at the proximal end, as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. In the instant case, depending on the desired number of passes or the desired location of the inlets and outlets relative to other components, a skilled artisan would recognize the inlet and oulet could be positioned on the same or different sides, as recognized in the art. 
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanaway (GB2434633) in view of Banks (US5287918) and Li (CN205980895).

	Li teaches (see Fig. 1/3) the at least one inclined section between the first longitudinal section and the second longitudinal section, wherein the inclined section is inclined at an angle of approximately 30 to 60 degrees (a = 120, page 3 & Fig. 3, and thus the supplementary angle corresponding to the claimed angle is 60, falling within the claimed range) relative to the first longitudinal section and the second longitudinal section, in order to provide a fin of high heat transfer efficiency (Page 3). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lanaway to include the angle of Li, in order to provide a fin of high heat transfer efficiency (Page 3).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanaway (GB2434633) in view of Banks (US5287918) and Adderley (US5465785).

Adderley teaches wherein the material is titanium alloy (Col. 1, lines 45-50), in order to provide a heat exchanger operable at high pressures and/or temperatures (Col. 1, lines 45-50). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lanaway to include the titanium alloy of Adderley, in order to provide a heat exchanger operable at high pressures and/or temperatures (Col. 1, lines 45-50).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763